Case: 11-16076         Date Filed: 12/26/2012     Page: 1 of 4

                                                                         [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                    FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                            No. 11-16076
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 1:11-cv-02350-ODE

BRENDA E. CROOK-PETITE-EL,

llllllllllllllllllllllllllllllllllllllll                                     Plaintiff-Appellant,

                                                 versus

BUMBLE BEE SEAFOODS L.L.C.,
CHRISTOPHER LISCHEWSKI, C.E.O.,
CONNERS BROTHERS INCOME FUND,

lllllllllllllllllllllllllllllllll                                   lllllllDefendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________
                                      (December 26, 2012)

Before DUBINA, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

         Appellant Brenda Crook-Petite-el appeals pro se the district court’s
               Case: 11-16076     Date Filed: 12/26/2012    Page: 2 of 4

dismissal with prejudice of her tort action as time-barred, pursuant to O.C.G.A.

§ 9-3-33. We must review sua sponte whether we have jurisdiction over an appeal

and review such jurisdictional issues de novo. United States v. Lopez, 562 F.3d

1309, 1311 (11th Cir. 2009). As to federal question jurisdiction, the Supreme

Court has held that, unless Congress included a private, federal cause of action in

a statute, the presence in a complaint of a claimed violation of that federal statute

as an element of a state cause of action does not confer federal-question

jurisdiction. Merrell Dow Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804, 819-

20, 106 S. Ct. 3229, 3237-38, 92 L. Ed. 2d 650 (1986) (Brennan, J. dissenting).

      In regard to diversity jurisdiction, pursuant to 28 U.S.C. § 1332, a district

court has jurisdiction over all civil actions where (1) the amount in controversy

exceeds $75,000, and (2) each defendant is a citizen of a state different from each

plaintiff. Sweet Pea Marine, Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1247 (11th

Cir. 2005). Ordinarily, a complaint must allege the citizenship, and not the

residence, of an individual. Molinos Valle Del Cibao, C. por A., v. Lama, 633

F.3d 1330, 1342 n.12 (11th Cir. 2011). We have held that a limited liability

company, like a partnership, is a citizen of any state of which a member of the

company is a citizen, and therefore, to sufficiently allege the citizenships of these

entities, a party must list the citizenships of all the members of the limited liability

                                           2
                Case: 11-16076        Date Filed: 12/26/2012       Page: 3 of 4

company. Mallory & Evans Contractors & Eng’rs, L.L.C. v. Tuskegee Univ., 663

F.3d 1304, 1305 (11th Cir. 2011). Citizenship of an unincorporated business trust

is to be determined on the basis of the citizenship of its shareholders. See Riley v.

Merrill Lynch, Pierce, Fenner & Smith, Inc., 292 F.3d 1334, 1337-39 (11th Cir.

2002).

       We have remanded a case to the district court for a determination of

jurisdiction where the plaintiff’s allegation of the defendant’s citizenship in a

diversity action was inadequate. American Motorists Ins. Co. v. American

Employers’ Ins. Co., 600 F.2d 15, 16 (5th Cir. 1979); but see 28 U.S.C. § 1653

(stating that “[d]efective allegations of jurisdiction may be amended, upon terms,

in the trial or appellate courts”).1

       As to federal question jurisdiction, we conclude that none of the federal law

Crook-Petite-el cited created a private, federal cause of action. Therefore, there is

no federal question jurisdiction. See Merrell Dow, 478 U.S. at 819-20, 106 S. Ct.

at 3237-38.

       In regard to diversity jurisdiction, Crook-Petite-el (1) did not allege the

citizenship of defendant Christopher Lischewski; (2) did not identify the members


       1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), we held that
decisions by the former Fifth Circuit issued before October 1, 1981, are binding precedent in the
Eleventh Circuit.

                                                3
                Case: 11-16076      Date Filed: 12/26/2012      Page: 4 of 4

of the Bumble Bee limited liability corporation or allege their citizenship; (3) did

not allege the legal status of Conners Brothers Income Fund and did not allege the

identity or citizenship of any of its shareholders/members; and (4) alleged her

residency rather than her state citizenship. Due to the number of deficiencies that

pertain to all parties, remand to the district court is appropriate to resolve whether

diversity of citizenship exists.2

       VACATED AND REMANDED.




       2
        Since we remand to determine whether we have jurisdiction, we do not address the merits
of whether Crook-Petite-el’s tort claim was time-barred. The motion of defendant Bumble Bee
Foods, L.L.C. for an award of sanctions is DENIED without prejudice.

                                              4